Case 3:13-cv-00257-JAM Document 305-13 Filed 10/11/18 Page 1 of 11




             EXHIBIT M
Case 3:13-cv-00257-JAM Document 305-13 Filed 10/11/18 Page 2 of 11




                                                                                                                                             04' HAY 2007
                                                                                                                                                               HL'

                                                UNIVERSAtTERM^ AND CONDiriONS • INTENWATIONAU

           . Seller;           HVP (HK) tWUSTRtes LTD.                                 tlONG KONG
                         Full Legal Nbipb                                      plBceo IncwpOfallm

             Tbs ternia and oondltfona conlalnod horern ('UTC') shall bj                  promsUonal sstvto, ptwiotaal funding «( dlliaf MW
             affeodve as of do doto sel forlti baliW and sha# apply to all                asslstanca agreanianls, buying or supply agrosraonu, ojcduslvliy
             Mercbandlito (defined belbw)8Upplied by foe undaisijned vendor               agrootnonls, fsKsre of agfsomsiili and any wridoe amondntanis,
             ( ollorT, directly or Indjteblly forougb Seller doalots or                   TOlvaw and oonsaids cslallng to any of the foregoing; (f) mart
             disbfbolois, to Kmart Corporalton jtogniber nlfo tta eubsfdlades,            Vondot Wormstlon Manbal? slisS moan Iboja podctes and
                mam. Seats, Roebuck and Co. (fogaltierWdi lls aubsidWes,                  wococluiM for doing businaas Wllti Kmart foal barn boon
                oats)) end all ofoor subsldiwies of Soenr Holdings Cetporalfon            auppM or made ovadaWa to SsW In prtnl or sloclroidc form as
             (togefoervdlrt Kmart and Soars, oropeny?.                                    may trem bma lo dma bo nmendad by Kmart; ond (g) saw
                                                                                          Vsndof lidoraiatfon Guido? Shan moan Ihoso polldos end
o            Sallarsnd Company hariby sgros aa fortows:
               I.         OEFirrlTlONS. The following torms (Including foe
                                                                                          prooodurao tor doing business wllh dear* dial hovo need
                                                                                          supplied or mado avanablo to SelSr In piW or elsotwilo torm as
                                                                                          may tan llrno lo Itao bo amended by Soars. Tbo Kmart Vendor
                                                                                          Infoimailon Manual and foe Seara Vendor InforoioUon Guide,
               Blngufef or plural as dis eonhat nay tagulra) shall have foo
               meanings descnkisd botoa: (a) "Change of Control* shall maan               Including any successor polkues end procodures for doing
               j) a fltio of all or aubalantaly all of foo sssela ol Spllof. whaftor      buslnesa wifo Kmart nndfor Sears, om tolledlvely ratonad lo
               to 0 singlo transaction or a sortoi of Irenaecllohs or (II) foo            herein os ondor Guldo.?TBrnia osod horeln nod nol ofoemise
               merger or consolfdallotj of Seller wild or kilo a Hmhod liability          denned s)io> hove die meaidng given tbom in lha Unfem
               company, coiporellon, or ofoer andtyi die merger of a llmlled              Corameictai Code as lo oUecI In foe Stele ol lllWs os of dia dale
               dabJIly company, corpomlton, or ofoor onllty Wo Sodor; or foo              hereof or os hoiosller amended bom lime to dme {tfia ■UCC'),
            , .occurrence of any other event foal rasulta to my peiconl (50%)                                                                                                        !
               or mere of foo total voilng pewar anJllod to vole In foe riacllon.ef       2.        V6ND0R AGREEMEHTS,
               the bbaRl of directors of SeSei or foo surviving or new onllty (or to
               the event Uist Scllor w foe twvMng-or now onHly Is nol o                   2.f       piimhasri Crders. The CTSCOlton of foo UTO slliill not
               corporatton, foo bgolvaJenl lo the board of directors) being bold                   to ony cornmitmenlon foe part of Company to purchase
               by a person or porsons other lhan efoior foe foaroholdere or               any Merchandise, A comitiilmenl to purchase Maichandlse shad
               mombero of Salter wbo. Individually or as a group, hold ikiy               ail» only el such Sme ns Ccmpafoi lasuos a Putcheso Ontor w
               poKonl (SO*.) ur raera of such voifag power Immodlately prior to           enlers into a soparala Vendor Agreement for spacilic qoantlllos
               edch Irahsaoilon or ovoni; (b) 'Meteliandlso' shell moan Iho               of Merchandise snd Company obtention to pwchssc
               goods supplied to. Company by Sailer, dlwcily or todlrbc#y                 Morctendlce shall bo rimiied to such guantfliss. Whan Issued by
               Sa-ough Seller dsalare or dhirtbulois, oa descilbod to any                 Company and accoplod by Sellar, all Purchase Oidois Shall
               applkablo Vendor Agnoomoni (dollned below) or SpecJlIcoilon                beeoma part of and be subject to foo ternia of foe eppSeatde
      ■ '■'•■■(donned'below), inoludlng ail poctoglro, togsrlnbols, Itrmgorsi •         ■•■Vondbf-Agreemenb -Any ostlmeias or■forecaata’01 ■Company
               md rtontalnas used to ccnneolton ttarewilh, all parte relating to          fuldte neade for Merchandtso wfdch may ba provided lo Seller by
o              such goods pruvldod to Cumpony snd all ISemtorc, whifoar In
               print or otochonlo form, Intlotfng, vrifooul Itoiilatien, oil ownot
               iitanuale, InsltiKlions and Iratntog malotlals portalntog to such
                                                                                          Cempeny are lor planning purposes only and stia* nol In snywey
                                                                                          reprcsanl a oommltmaot by Company not givo rise to any
                                                                                          obUgaSon or Babffliy of Company, Company shall hove no
         . , goods. It applicable, vihsfoai or noi sny of ouch Iforas are set            .roaponsIbWly. lor.any acUons token by Seller based on such
               forth soparately on Invoices to Company; (o) "Purchaao Order"              osllmetosorlnrecasls.
               ahall mean an order in willing or proceasrid forough Eledronlo                                                              Bxcapl lof triose
               Gala totoichango (£01) Isaued by Company for foe purchasaof                2a
       . Merehandlao foot Includes foe rfasalpdon, gumllUea to bo                         wovlBlQM In any Vflndor Ag»ewMnl exptmiy <o ihQ convaiy,
               purdwsad, pileo and other Inftimotton ralaUng to foo purchase of           ItilJ UTC Shan dpply. to, awf to IncorporaJort Into, ali oinw venw
               McrcfoandisBi (d) 'Spoclllcaiion' ahall mean foo. dotolled                 Agroamonto             on the data fwaof or hereaftw owwJui&d
               dosintollon of Merchandise agreed upon by Seder end Company                       svp^rsadea OH pravfoua aommunlcatkms, Vandof
               as conlalnod to any Vendor Agtaenianl (defoied below) or lira              Agreenienla and unUereTand^is ihsl am lnooni(i(pnt wilh Ihto
               Vendor Guide (doCnod below); (e) "Vendor Agresmonh sbeii                   UTC. Ti^e V&iutof Agfaernsnls               Kmart and Sailor and
               mean any purclisse Order or ofoor agreamant In wtiling and                 iha Kmjid Vondor fAiormalVin Manual, Incorporolod Into such
               oioculad by Company ond Seller relatng to Merchandise,                     Vendor Agreemento botwwn Km^rt and Oeflsr by this raferoncB,
               tooludlng, wllhout Hrottotkin, fols UTC, advortlstog, point of sale.       contain lha onlira undfirPtanding of SoHsr and Kmart wto respect

                                                                           jmsexviwii.ac                                                       P*ao1(/f0
               Rw.i.y



                                                                                                                                                                                     t




                                                                                                                                                                                     t
                                                                                                                                                                  MVP 000001



                                                                                                                                                           dDpD       Exhibit   /r
                                                                                                                                                               Date         Rptr^
Case 3:13-cv-00257-JAM Document 305-13 Filed 10/11/18 Page 3 of 11




              to ||>B Mil^Kl itielfer or sucfi VomJor Agiooimsl? aid roey nol Do       cfsiigjoslfoit,
              supplo«ionl6!l or modIM by oouiss' of dealoj, ooorso ot
              pbitomaitts, ony oial coiwnuiiloadon bolwoon a» partes, 0/              3J!       Prto« and Shlmilno, Tti» prtito lOT Meuftsndlse shaO
              any mpodsa by Sellar, wbotbor oral or written, purporting to            Include o» costs ol packing and dsSvoilng MorchaniSse to the
              motSly or soppletiMnl Uie tomis of a Porebata Orrtor or otiwr           K.0,9, polnl ot other delivery point epatffled In the appileabie
              Vendor Ajreemonl unless snob response la to witting and                 Poichaso Order or olher Vendor Agreemonl, Inoludingr (a) dl
              Bjioailed or oortsenfad to to wtlfng by Kmart. Tha Vendor               duties and taxes (Indudlirg exihso and withholding taxis) paysble
              Agreomenis between Seert and Setter end ihe Sews Vendor                 In any eounlry wfiaio piOduoWn or dsihreiy lakes pises; (b) ary
              Inlonnellon Guide, Incoipoialad Into nbctl Vendor AgreomenlB            nrminlasiona to srtDng agenls; end (c) other Inddenlal charges,
              botweon Seers nod Sellet by We rerarenoo, eonlnlfl the entire           r^ether or rtift aueft rdtarges ere ItemlxeiJ soparslely oit kivbioss
              undwslandlng of Seiler and Sears with respect to die soblecl            to Compeiy. SeDer shall ship only too guanllBas of ktotohartdlse
              mallot o( such Vendor Agioenwnls and • may Ml bo                        ordered by Oonipanyto the applksibto Pureftsso Order and Sallir
              supplemonled or tnodilted by course of dealing, oourse of               shag make no substloUons or changes witooul Compony ptfer
              poifbrmsnooi eny oral comiminlceHon between lire parlies, or            wiiSen appioual.
              any reiponoe by Setlor, wlielher oral or wrtHeri, puiporting to
                                                                                       3.3         l irxmsB. SeDor grants to Company a nonoxckrslvo,
 o            modliy or wpptomenl too letms of a Pwchato Order or otoor
             Vendor AgreeiAonI unless sindi response Is In wrilliig and
             osooulod or conseitled to In w/lllrtB by Seers, WItoouf llmlljng Hie
             (oiegoJng, Coinpojiy shall nol be bound by any hilnk wrap
                                                                                       noniransforabie, royally froe license to use, with Ihe right to
                                                                                       subitconse, Seller tradamoiks, servloo rnarke, trede names.
                                                                                       Mo dtiss, copyitghU and tighls of pubIWly ossoclsted t«lh
             llcanse,? ISTd^ereSor Itrdtio appro*e?lerms or condlUons                  fdetchanifise for the Urnliud purpose of Con^ny markelliig,
             conhlhod In any Seflot ooraputer syslem, sortwero or Vib site             ptontoilng or aeWng Worchsne
             Ihal Company uses In oonnoirton wrih too putchaw el                       adwitlslim or dislilbulton channel, Indodliig, wilhouf llmllallon,
             Maidistidiso, The Vendor Agrsoiitents msy be jiiwnded or                  prini, lelovision, raiSo or worldwide web,
             sopplemenied only by a (evisod Vondot Guide or another willten
             Vendor Agraemonl signed by an authorised reprossnletlio of               A.         CODE OF CONDUCT,
             each pody. AH Purchase Oideto rand ollwr VendM Agroomonls                Sailor has been fomishod n copy of too Soars Holdings
             shall bo dooihed a aeiiss of Inslalrnerils In one and (ho same           Corpoiallon Cijdo of Conduct (toe KJode of Conduct’) as a part
             Wnendfon «id ■doamad to consUluto a singto ao'Mniertt                    ol too Vendor GuWo end tool Compony assoolsles arc rsiulred
             between Company and Seller wllhin die meaning of Section S               to fotlow too Code of Conduct. Sellor shall support too Coda ol                      1
             «M(8) of too UCC. In too OTonl any bonteuptoy or Ituolsenisy ’           Conduct and shall i»l dliotily or Indlredly lake any oedon (hat
             proceeding Is Initialed In tesperrt of Ssllor and Seller, as debtor to   maycause a Company ossoclato to vWato any law or the Code
             possassion, elects to perform any oijlslandlng Purchaso Orders,          of Conducl Vfflbout linriling We foregoing, Sonar shall not                 I        I
             then Seller, by so aocopling aird performing any ol such                 rflrocby or hdfiecUy olfer or give any persohal bortollt (olhir lhait
             Purohese Oidore, shell bo deemed lo have accepted and                    InfoNiuonti non'Oash gills ol nomfoal valoo consistent with 'he
             aasgmed tola urC and oKlgattons d Sellar to Company eiialng              Code of Conducl), Including, hut nol limited to, commDsknHi
             from linie to lime heraonder.                                            Kickbacks, payments, loans, gtaluKlos [inolodlng Iravsl and
                                                                                      Bitteilalnnieni), bribes, gins, ssmpliB, setvicoi, promises of
                       .)ttlii:....Ro,|!lt|t ofJite. parly, »dor any yondor           luluni emplgyineiit.of.piiRoiialjXjgslrferajfens (eg^ a opelliy ,
      , ..   ..?J                                                                     to any Company essodola or wemhor of too sssoofelo lomly,
              AgtaemenI may be waived except e» expressly sa ftnto In

 o            writing algaorl by an auihoifred pptesentojivo of Iho party
              waiving such light Mo waiver ol any provision shell be ImpCed
              by e party's fsHuie to enforce any ol to rtghis or temedtes herein
              prevWed, end no express waiver ehal affect any provision olher
                                                                                      lo any enU^ to whkto Seller knpwg a Company asoodsts or
                                                                                      membiH of toe asaoclalo lomlly owns a dliecl or lnd!f«f
                                                                                      Inlarosi, or to oiiy person aUlalod With any suhconlteoloi or
                                                                                      wnsullonf for Company, Sellar shah noUhr too Soars HoMngs
              than that to which Uw walver'Ts oppllcobid end only lor that            Corporallon'Offlco ijl CompSanob'wWn llvs'(6) businsas 'days
              rxxxitranoo.                                                            Bllef It has knowledge of any vtolaifon or attompled vlcfelfon d
                                                                                      too Code of Conduct, Iirdudlng, vdlhoul Wotloti, toe wlteitatkm
             %           DUSIHSS3T£RHSa                                               by a Cofnpany associate or membelr of an associate lamlly ol
                                                                                      any Beiielll from eny of Sellet diractore, ohlMre, omptoyees,
             $.1                    Any Sp6df)catl(7n shall in wrilln^.               subcontraefora, agents or lepfesanlatlvwi. Any such notice shall
             Seiler, by agreeJns h> a* Udng eny SpecIJicatlon, dwlgn,                 be deemed to have been duly g’lven vihen delivered by ceilBod
                                                                         lion         maU, relum renelpl {oguwtad.                                      31
             produd modlftcQtlon w oiher manulacturing or produci'...
             syggesdort, whellur origlnsifn^ with Wpsny w else^ef<>,                  <?<}mpl!anca@$aflrsha.com. Sullef (spreo* lo and shad cooperale
             adOpte 8$ Its own, accepts full fsspanjlWIIly lori and reiioves          whh eny            by Cowpony and tts roprwentoUvee to pnjvIcJo
                                                                                      InformellWT end dooumenlatlon regarding any wmmuniMllon or
             Cwipeny of a« rospcnilbifliy for eny «ucK SpBclfrasUon. dos^n.
                          Of ^esilon. Seller epeciflcally OQfoes end                  iransDcKon’Mlh Company of lls 8SSOClate*s                                   r
             ^owtedgee lhal Company ha* no liablltty ii oonneciton wiih
             any SpecWcaCon, MerchswJiso or poeWng dBaigfii modHi<?alkjn
                                                                         7 a«5MiTB«>as,iic                                                           in
             Roy. 1.(7




                                                                                                                                                              MVP 000002
Case 3:13-cv-00257-JAM Document 305-13 Filed 10/11/18 Page 4 of 11




                                                                                                                                                                               1
                                                                                                                                                                               i

                5,         PA0KA01N3, LABaiNO, SHIPPING AND BILUNS;                         aocortsnco with fa tonne of l/» appHoatito Vendor Asreoment                        I
                           RISK OF LOSS.
                                                                                            6.2       ______                           Pitor to omploylnj any
                5,1                                                                         pmduclta feeiily or subocoiraclot to niaiuteotiim or oseemble
                be tsepotreible tor providing edepuato padraplnp, toeptoy,                  Matdtandlso boaiitg a Comi«iiy Brand (donnad below), Seller
                Isboling, peeking, shipping ond blMPg, Seter shall comply with
                                                                            t               shell realsfer woh produciloh facillly or. suboontraolw wlh (he
                eg pa^aytog, l^ing, lebelliiy, packlny, .slrlppiriy end bitting             Company Global Compllanco Offico to aaordanoe with ttie
                re<(ulrwmenle reasonably reguostad by Cwipenyeewell as any                  reijuIfameniB otthe Vendor GoWe,
                end all regulremepte ertobllahed by spplioabis lews, nayulatlons,
                cetrier tarilfs and product etoesKleeamis, For HerdtamSss to be             7.        PARIS AHD SERVICE
                shipped to Company from a peW of wigto within toe United
                States, Setter shall dellvw Merchandise to the iojlgnatod oerrier           7,1        pofie Sellor shall sell to Company any and el parts
                on or betbrie too ship date apedSed In toe eppficsbie Vendor                (or Ibelr fimcdmal equlsalenla) referanced or IhcKtdod In any.
                A^emenL For Maoheniilse to bo shipped to Company from a                     Vendor Aprooiesnl or any Service Infcnasllon (denned Wow)
                point o( erigln ouUido the Utdtod Steles, Sellor atirrll doDver             appileablo to Merchendlse tor e period of a( leest ton (10) yosra
                Merchandise In arootdance with the dollvory terms apedged In                efter fa date such Merctiaitolae Is las( ptoduood by Sellor .tor
 o              the eppllceble Vender Agreement and such delivery shall bo
                made oo dr befcra the reedy date specillod In such Vendor
                Agreement Delivery dates spedlled shell he of Ihe etsenoe ot
                                                                                            Company, Company moy use any such parts to too porfofreanee
                                                                                            <A warroniy seivfco. The price of ports shall bo spadlled on toe
                                                                                            appileablo Purchase Order Or olher Vendor Agreemonl but to no
                the Vendor Agworaimt Seller ehel sWp ell Merohatldlea In W                  event etell Saber oharao Ccippany or.Cpmpany doslsneted
                pecke end toll aWpmenls In acoordarree with Company                         teptesentoBve e price preetor toer) llie lowest price tharsed by
                rogulrements as set forth In.fa Verrdor Guide ot any Vendor                 Seller lo arty olher ouslotoet for too seme or almSar petto sots on
                Agreemarl                                                                   subslanSaKyetoiilariajms.

                b2       Rliskofl.onn All risk of lose or dainege to Merchandise            7.2        Seoricn. If .Wormagon relelittg to Menrhendlse,
                ehalt remain wilh Sallof unB delivery of such Merchandise to Ihe            Inefuairig, wllhoiri UnMon. werrenly forme, ownore manuals,
                F.O.B, point or olher dellveiy polnl epsclned In the appBceble              product spoatllcaOons, parte lisle, exploded pals diegrams,
                Purchase Order or olherVendor AgreemanL                                     IreWng matsrieis, leohnioal andfet service bullelihs, servW sod
                                                                                            InslaHallon manuats end hslrurtions te developed by or for Sollef
                5.         MAKUFABTUmNS,                                                    (togetoer with any revisions and updates to such totoimelton,
                                                                                               etvtee InformaBorff, Seller shag ptovfdo the same to Compeny.
                   &1        MMilBclUrlna.Igtehto upon company roguost,                     Seller shall pte Its best oNorts to ptovido eodi Sersice
                   Serier shag provide Company wtih cpeciao lirformetlon, In such           hfomtoaon.ln otoclionlo form. Sellor aulHorlaie Company lo
                   dolEl) es Company may teaeonebly request, e» to Ihe locaSon              use. reproduce, dlsliibule or eed to Company customers too
                   and molhod of manufactutirrg or essenibly ot Merchandise,                Service Inforinetfan wllhout payment el eny royaWee or other
                   Solar Shan provide Oampary with prior .written rielkte. of any           fees b Setter end to provide ropnir, maintenance and lnstolia«ori
                   chengo to the bcaUon of manufactiulng or assembly of                     eenricos for ell Merchendlse. WIto respect to alt Merchindlce of
                   Merohpnjileo and. Sellor shall be folly reeponelljte for p!Ls®ito„    __ji!SPo1hetlS(wto(na!jy,srricpd,!!y,Se}prorlhlirIRa|tto8,Se((yr , , ,
                   end/or delays frieoBng Bom sudh rhanges. WhhbUI advance                  atirf) dBaignslo Soars» Roebuck and Co. Of Its affiliated

 o                 ponoo but during regular businrrss houne, Cempeny, Its
                   designated ropfcsenlallvei and any Indopdndonl Inspectors
                   oppioved by Company, may Inspect any fadies at which any
                                                                                            ( ompany Sardee Provider? ea on agtoorlMd service provider
                                                                                            and shall'Include Compariy Service Provider, noteie prominenUy
                                                                                            lhai He olher autooilied service provtdere, on ell lists ot olhar
                                                                                            epumerallon of authorized setvicte providers, whether h ptSit
                   Merchandise or eny components for Wemhandlse ere being
     ■........... nie'nufeofoted or aseeroblod (Including any foclllles of Seller, lie      wotlilwldo web or dihdt modtent,' Company Service Provider moy
                   afBtalee. subsldlsiltu, sobecsilractors end auppitete) and any end       advertise tha| 1 Is an aulhortzad service provMet for such
                   oB Merchandtse at any elege of monolacture, assembly or                  Merohendlso, Compatry Service Piovidof shall provide airch
                   dcBvery (Including at the F.O.B. polnl or other deBvety polttl           repair, maintenance and irtetalteBon soryleoa In corilccinlty with
                   spedned In Ihe appOosblo Purchase Order or etoor Vendor                  toesoiiable stoirderds, rates, and guidelines and teey use Ha
                   AWWinent), Company may requite Seller to have MorcheniSse                sUbsWotloe end Indopendenl subconlractors or nconsees to
                   Inspected prior to Its shipnteni to Ihe United States, Such              IvovWe such repair, maintonaice end Intiolellon servfcee.
                   Inspection eliell be potfotmed at SeSei sole expense and by an           3e»or represonls and warrsnts that Ihe provision o( sooh seivicee
                   liidepehderil Insprtr s.nproved by Company. Any Inspection,           - by Company Service Provider will not vlolete the rigWa of eny
                   docuipenlagon thereof and any corrective acllon token by Sells           third petty.
                  wlDi respect to any Merchandise shelf not be dewed an
                   acceptace ot such Motoharidlso, or a welvor ot any                       a.       RSPRESEHTATiONS ANO WAROWftljS.
                   nonocmformiges ot defects to suWt Merchandise and shsll not
                   excuse eny falluie by .Seller lo deliver Merchendlse In                  8.1                      Mhaul tn any way dlscteimteg trap]l«l

                Rw. i.cr                                                    1H«Sw«Bra«k.U.O




                                                                                                                                                                  MVP 000003
Case 3:13-cv-00257-JAM Document 305-13 Filed 10/11/18 Page 5 of 11




                                                                                                                                                    Mriiirti

            rerasdlas or llmlling remedies lor brooch dieroof, Sollsr                   wilh ralxcl Id 1118 oporaBo)) ot Ihelr pjodMwi and oltor
            repreaents and wamsnis Ihal al Matcbandlse shall: (a) confomi               MBIss wd lildli oUiertusIne^ and (sboi pfadices, Including,
        .   (0 Iho Spocilicsllon for such Morcliaidlsa; (b) bo III and sufllclail       wlihoijl Itallallon, all laws, ragulaltons aid protiMBons govsnUilg
            for Iho wdlnaiy putposa tor which Morchandisa Is osed; (o) b»               Ihe working oondlBons, wcgss, tuwrs and minimum agt of lt»)
                                                                                                                                                                              1
            (08 (rom defeolB In woilniimshlp, materials and packajlhg: (d)              vrotk (ohm; (o) lAiriihondto Producdon has aol wid aha* i»l
            bo froo fiom defecU hi constnictlon aid dasljn; (of bs til and              Vwohio a any dM, in whols a In part, any uso of aiWajuvIcI
            suindojil (Of Iho piiipoao atatsd on any packaging, labeling or             or foreod iaiwt; and (d) any and all pilcas ohaigsd and
            odvatdsliig; and ()) ho aqulvalaiil In maloriala, guallly, (I, hnlsh,       Bllewancas matfa avaHoWe to Company by SsHur ara In
            woitoonaWp. paifdrmaiioo and dssign to nny samplea aibmIUad                 compHaiioa wllh U.S. anUlrusl laws, Including, wUhoul lUtolloh,
            to and oppravad by Oo.iipany,                                               Ida (ogoponieiits of llie Robbioon-Palman Aat Sellaf shall
                                                                                        pwvkls Conipeny vdUi any guaranly ol compaenca wilt) IIm
            8.2       Aiiui)rtl.stoa. sehof reproseiils and warranto lhal ait           (oragotog In siwh foim os Company may dasignato wilh respact
            claim? mado by Sotar In any packaging, laboKng. advortlsiag, or             to any Woitiiandfso,
            olhar ewisumer malarial hi coniiiiotlon v® eny Marohaiidlaii or
            Saltor brand relating to Merofiandlsa shall ho Into and shall haso          8.5       _______ Sollor ropresento end wairsitto dial ell
                                                                                        sales ol Merehandlso to Company stiell be made ot.no less then

 o          boon substanllated al dw Cme lhal such dalms nro made,

             83                    „             Sollar roprosenls and warranto
             lhal; (a) ill paleiito. trodornarks, Itsda nanios, trado dress,
                                                                                        (sir value under die United Stoles anlldumpliig tow and Dial no
                                                                                        govetimisnl has provided a countervollsbla subsidy tor
                                                                                        Meichaidlso aeltonsble undor US. tow. Seller shall Indemnlly
             oopyrtabls, Irado sooreB, tIghU ol publloily and olhar Inlelachial         Ctiiiipany (or (I) an enlWuitipIng and/or oountoivalllng dudes
             property tights (oihef than (hose IjitollKluel property lights             Imposed on all Marohandise tout la sold poor to Bia dale of
             owrwd by or Jeaneed to Company) used by Ssllsf In Monecllon                publlcallori ol lha InternaBonal Trade Admlnlsiradon's pratmlriaiy
             wKh MorohamilsB or in (ho dovelopmont or manufacluro ol                    dstenplnaSon of tales al less than foir volua or pifw to die date
             Morchtindlio aa ollhar owned by Sonar or Soferlisshaaa and Is              ol puMoallon of Iho axjstenoo of counlorvailablo.subsldloa and
             properly aulhottad by (ho owner ol such rtjhta to use such                 wpoiled hefore lha date of pubfioallon of (he Intsmallonpi Trade
             intolloolual property righto In oonnoollon wilh such Merchendloo           Admhtisinilion's (teal datoinilaalloii ofaalns el less than lair veluo
             and lo sell such Werohondiso Incorporaimg such Inlsllcclual                or the evislenoa al counteivallablo aohsidles and jd) sny
             property dghls to Company tor use or fimhet resale and (b)                 mpensos pnduding reasoiiabte olfenieys' fees) end
             Morchsiidbo will nol, al ihe tinio lhal I is doSvpred, ederod tor          admlnlsboUve costs (ncuirsd by Company In Its perticlpaBon In
             sale or sold by Company, Infiingo sny paleni, Iridsmartt, senn'ea          r^' Unllad Sielas anSdumpIng or oounlarvallabia duly
                                                                                        any
             mark, bade narna, bade dress, copyright, bade saciet, domain               proocoding Involving any warrsnlod Morchsndlsc.
             nsma, r^ihl of pubIWly or other IntoBoctool pniperty rtghi ol any
             person, corporsdoei or other antlly. SeKar shall nollly Company            5.        ELBtrmONIO PROCE33ltfO. Unless olhatwloo
             Soneral Counsel In witting by cstBlIed itisJ, ratum receipt                agreed by Company or es set torih In Ihe Vendor Guids, die
             rortuostod, wiUiln five (0) business days allot II has knowlsdga of    •   parllos shall process all purchase Onlats and oUier related
             any ■ claim or allagaiion ol Inldngomenl, misuse, dHiiUco,                 dooutnonto (Including Invoices sod ship noltoos) and any
             mlsoppiuptlalloti or olhar vlotiton ol any pSlont, bademaife               inelallmenl payrneots or odvanoos In rospuoi of all rhonelary
                                                                                        obllgaOopa bgjy.gan Comppgy png. Seller o|a.tonloally,, pHher
            .?»0!!«P,W,!ih JiaigJBtttor tra* *9“| Wl*'#;                                ditecly or' ihroiig'li o dilid party providof ssbsfaciory lo bolh
             domeln namo, ligM 3 publicity or other InleJeotosI property dghl

 o           In any way relatod lo or allaclltig Moitliandlso.

            8.4,      ComaliaiicB wilh law. Sellof roprosenls and warranto
                                                                                        patlles, Each party shs) he rosponsIWo for He own costs,
                                                                                        tedudlng lha cosls ol any providai v® which 8 comracla. Each
                                                                                        8ivolco.(or tWp iwdoe, In lha obseitce ol an InvoleeJ shell twilaln
                                                                                        an spprapiiato, agreed upon oede, symbol or slatamant olfinnilng
            thal; (a) all Merchandise has been or shah be [^uced,
            assembled, paoksgia,' tagged, labeled,. pocked, shipped and                 Sollor's oo'iii^anoe with'all appitoabla requlrcmanla ol die Fir
            hvolced ( erohsodlso ProduiKlon) In oompltonco. whh tha                     labor StandardsAcI (as runendad), Uio regulaltas and ordots c^
            spplicsblo raquiremonto of fedora, stole and local laws,                    lha Unlled States Ospaitoienl ol Labor Issued pursuanl Iherelo
            regulallons, ordhisncas and odmlnlsbaBva ordars and roles of                and of any dmllsr slala laws and regulallona. Ail alecbonlo fund
            the Unllsd Slates, 11a tonllortos, end Ihostt Ol al olhar couiiWes In       Iransleri and who bansaeltona shall be In acoordanoo with
            which aay Mrechandlse ProducUon and/or dpilwry ol                           Nallonal Aulomstod Clearing House Assoeiadon (HAOHA) rules
            Marehandleo takos place; (b) Seller and all of He eWIIaloa,                 and hi aseordance wilh any Instracllons and prscedoras which
            eubeldlartas. subconfactota, suppllete and aganls Involved In               Company my from lime lo Urrs supply. NaWicr parly shall bo
            any frtatdiandlsa ProrJocSon ordsllvury'of UerehaiKtlse shal!               Bsbie to Lha cLhsr (or any Wiled, special, Inddentel, Bkamptary
            ehfctly odliore, and shell tonllnus ttooughoul Bio teira ef any             or conaoguoftllal damages arising from or as a resull of any
            Vendor Agreeraaril lo sWolly adheio, to all appUcahla federal,              delay, omission oranw iii tha alactranlo iransmisston or raaolpl
            stale and tooal laws, (egulollais and ptoWbiltons ol lbs tWod               ol any documents, oven If iho other party has been advised of
            Slstos, Ite letrllorlos and those of OK oouhlilss In whith sny              the posslbllily.ol such daraagas.
            Merohundlse Frptlucllon and/or dollwiy of MoroliandlSB occors

                                                                        taoMSesrsQwdjyUO                                                      P«39 4(^10
            RW.1.0'




                                                                                                                                                                 MVP 000004
Case 3:13-cv-00257-JAM Document 305-13 Filed 10/11/18 Page 6 of 11




           16.        OOMPANT BRAJiO. « Company aiilticriias Sslfer lo               11.       tJEreNfiBANOISDEHNrry,
           mmlt w Ubol any MerehanDso vrilA o uaila nano, MsmatlO
           lo«o or Mivtco mark ownsd by or I'gonscif to Company                        11,i       JMaaa, Seller Shan, at Its own cost and exponco,                         I
           PCpmpoity Brand’), ouch marking or labaKng olrall bo Imllod to             defoid Company. Ils amiialos arid d? suboWWas and any of
           Uw guoriauos of ouch MorotaiKlIso set fcrfh ki a Purtbajo Order            Ihalr present and former olficata, direofots, employees,
           dr tn 8 soparalo Wndol Agiscmwl Of othenMsa ool/iortzad by                 represantellyes, ilcensora, Itamsoas. agonls. dealers,
           compsny atKl chon be dons In occoidanco wllb Company                       dlsISbulota, todapendonl oonitactors and any person dkaclly or
           opncMowrilto InstiucBona. Seller ahall not sell or olhiHWIso               indirectly tovoivod In Iho dlslriboilon or lale ol Mcrchandico (eadi
           dispose of, nor permit Ihe ealo or disposal of, ary Merctiandles           an nOemnlSad Paryt from and agalnol all etegallona (awi
           boffling any Company Brand (fnckiding any MerdiandlM                       though such oHegallons may be falso, fraudulent Uf gioundlase)
          re)oelod by Company) to anyone other than Company vrilboul                  asaarlad to any cfalm, ocllon, lawsuit or ptoeeadlng botvaan any
           Slat obtaining Company Bqitess written consort end ten (a)                 Indemhlfled Party and any third pstly, whether ectoal or aBeged
           mmovlng, or oltieiwlse defacing as inilallod any Company                   and whether or not Sellar Indomnily and Conltlbolton
           Brand prior to eucti cote or disposal, and (b) ocmplyfcg with soch         Obltgatlona <aa defined below) shall apply, arising oiit of or
           Dihof reguiromonis so Company ^sU Imposo In Its sole and                   relating to any of Uia following {colfedvely, Iho latois?! (a) the

 o         sbsolole disaallon. Company may olari bid sfiall liava no
          oWIgalion, to porcfiMo bom SailK- any curplas labels, packaging
          or othar maiaiiets bearing any Company Brand, All such
          matorlaii not puichaaad bom SaSar by Compeny shall be
                                                                                      Infrlngomcnl, itSsuso, dllullon, misappropriation, or olhst violation
                                                                                      of any paiani, Ifidemark, setvlca maik. Irada name, trade dross,
                                                                                      copy^bl. trade saorst domcln name, rlghl of pubUdhr or olher
                                                                                      Intailsctijaf propntfy dgfit to any way rctaltog lo or affocitog
          daalmyed at the auptranon, ojnoslallon, or lormlniilion of Ihe              MetchandlsOj or any unleir compallllon Involulng Morchantdse;
          Vendor Agreemerit. Seler shall have no bitemst or rtghla In ony             jb) daalh of or Injury to imy parson, dimaga to any property, or
          Company Brand eioept as expressly grailad to a Vendor                      *iy oltiaf damega Of toss, by whomsoever tuUated, resulting or
         AgiBamchb Salter slirf roUly Company Canerel Coensel to                     dsteed to resarll to wfiolst cv to part from any latent or patent •
          writing by oarliSed mall, return raen^ reooaslerl, wiWn dva (6)            dafact tn Mantitthdise, Indudlng, without HmWon Imprepar
          busbtoss days alter Sailer (a) hos knowladge of arty allegation by         conatnrctlon, assomb^, InsteHaOcn, repair, display, packing or
          a goremrhant agongy (inclodtig, wllboul IlmWIon, Iho U.S,                  packaging, sarslca or design vf MotchartllsB, falluro of
          Consumer ProdtkA             Commission, tbs U,S, Oapsrtmont of            Mstohantisa to comply wtlh aiv Sp«illcallon or eompkis orwilh
         Agtinilitre end the tf.S, Food and Oiog AdmWstrallon, end such i            any irxprass or knpllod waranSes of Salter, or eny claim of sblcl
          equrvaleht fore^n government agendas, deparfments and                      tabiiHy to tort relaBng lo Merchatvilas; (c) any toolatlon by Sailer
          commissions) that the govommonl agOnoy (I) tins Inlllatsd a                ■(or Ka afflllalas, svbcWlatlas, .suboonbaclots, auppllora, aganls or
          lonrial or Inlonnal ^ulty, InvesilgBiloh or proceeding In nny way          roprosetitagvas) In too manuliiclure, assembly, InsteBsIon,
         related te or elTectfng Merdiandlsir baaiing any Company Brand;             repair, display, packing, pOKMSIon, use, delivery or sale of
         or (1) asseila that btarchandlsa basting eny Oorapnny Brand Is              MacohandlsaJ rodndlon and Sale? of any federal, state or lotel
         not Of may not be In compSanoo vdltr tews as dMctIbad In                    law, regoMon, otdinanco or admlnWradva order or rate ol te
         Sacdofl 6.4 abovm ot (b) reports 10 any govemmont agency (hat               United Slates, Ita lertlWrss or any olher counlty tovdwd to Iho
         Merchandlsa bearing any Company Brand Is not or may not be to               PraducSon eito Sab of Menshandlae; (d) toe packogtog, tagging,
         rsnipHancO with, lanre ao desofbod In Socllon 6.4 abovo or                  lapettog, packing, (Wnping, dellvay and/or tovotoing of
         confalnc gr may oontaln a dalaci that issWorealg a.dckol Irijtiry           MOfchondlte; (a) Mttt*f? sw.‘V..tt,0B!V«».64«9SJ».'*ahda6f'
         or ' "T'SolIartiat^y.aos^rBloCompoiiy'ail of Seller rtglirt,               'andkir Itetoielicna fa lha use, aaambly, sen*# or toelottallortof

 o       me and Intorast In .atjd to ad tefephona nombars (ll any) used In
         eonneclta wiUt coctoroor and Company cdppolt and aaslstsnoe
         that appear on the packaging and/or labeling of Horohandlso
                                                                                     Matchandisot. (I) toe packaging, labeling or.adyetflalnc ohlims
                                                                                     made by SeOer; (g) toe display, esssmbly or toalailallon ol
                                                                                     Merehandfse, or (h) Ihe aaserllan by a llilrd party ol a sacurtly
         beartng any Compmty Brand or teal appoar In Waptione                        Intarast right ol rcplavln or olhar Isgsl tojetesl oeoled by a
         ditool'orios to conrwctlon wito any'Company Brand, OdeeSve                  lacItKlha dr ®dr cradll arrangsrheiit In' any 'am'dbh! due Sellar
         ijprxi the leimtnaflon ol Solar dm of euch Wepbone numbers                  umtet a Vendor Agraemenb Noiwttostending Ihe provisions ol
         or upon Company rogoesf, at whlclt Ume Sallar shad have no                  too foregoing sanlcnco. SOCor shall hove no obllgalten to rdatend
         ftotnerrtgbt, lUa or Interest In or to auch lelepliona numbers,             any todamnUed Parly In any ocllon, lawsuit, or other ptocertdlttg
         Seder acknowisdges and agreae that as bstween SoKsr and                     to which ttia basis tot Ihs ciidm Is oonllnod lo Ilia cole negligence
         Company, upon such Bmo of fatmlnalion or reriuost by Company,               01 any IndamnWad Party In toe display, assamWy, saivics, repair
         Compsny shal have the sole right to and InlaresI to soch                    or InelBlIaiion of Matohandteo, Salter shaS roteln defense'':
         telephone numbers, and Sallef hereby appotote Company as                    couneol aatWacloiy te Company and etial, from ttoio to Itotif,. •
         SeSar atlomsy-to-fact to diTset the laleptwne company iadtor                prevtds r^atfe, oonsuil with Compistsy to oondOettog toe de(an^.- <
         Ihe ruling agsncirjs with whWr Sailer hiS ptocod telophons                  of the Clalmi and otoetsvtsa cooperate foay wito Ihe reaeonrtMe
         rttectory IlcUnga to assign sbch tslaphona numbare lo Con^teny,             neouesie rrf Companyi- provided that only with respset to clalma
         end to execute and dellvar such docomenis and tote such                     artsing under Sacilon ll.IJa) abova, Company may, ol ito
         sotloni 81 may be neoossary to offeduata such asslgiimant.                  efeotlort and at any Umo, leka oonlrol Ol lha delsnsa and
                                                                                     Invesogallon of Said Claims andfor employ altornoys asid olher

                                                                    7 20063608 6rar«U.U.C                                                ?<«♦(>« IB




                                                                                                                                                              MVP 000005
Case 3:13-cv-00257-JAM Document 305-13 Filed 10/11/18 Page 7 of 11




             eolisullanli, InirasSjaUira aK) oxparts of (Is own tJioto Ip
             rao(iago«nil/of detpnd anysuctiCKtms Jlltiseoslapd sxpMiso                 fs,       COMPANY REMBD163, In addiJon to eil Ollier
             o( Spller. Ttw obUaailMis af Sodor under (hit SmKm 11.1. am                remadles avadsblo to Company under lha UCC or otherwise, any
             reterrod Ip herein as the efedso Oblljalipns?                              Merdiendlse may bo cia(ael8d by Company and abendonod,
                                                                                       relumed or hold at Sallii'q expenso and ilsli, when suoti
              11,2      indflinnilv and Conldiiullpn. Seller Shall hold tiarmlMS       Morcliandlse! (a) la not produced, aold, ahlppsd sndfer dellocied
             SrtI Indetnnl^ the Memnined Parties from and afalnal any and              In compliance Wdi die terms of lha appileable Vendor
             all doimges, Habllllies, losses, cosla and aapanais (Inotodlns            AgreomanI, or olhorwieo dona rot oonloim la die oppUcoble
             reasanabla atloinays? fees, dIsbursBraents and posts of                   Vendor Agieemanf; (b) Is dellvored In aJicoss id Ihe guanlUos
             Inveslloallon) liwurred hy any ol ihe IndemnlUsd Parti!* In any           ordered. In broiren paoks or partial sKfpnunts, or In peiSaaes or
             clslin, demand, aPdon, lawsull, or prooeedlns mtslng eel of or In         aesortmonla other than as epeoillad; (c) ollegedly violales any
             any way ralallfig Id taiy Claims; pnwided dial Sailer ahat have no        appileabte fedeid, olala or local laws, i^ulellons Issued
             ohiljatioft io Indemniiy any IndomnUIed Parly for damages                 pursuant lo such laws, of any Bovwinfflintiil admWsWlve                                     ■ i
             aweided hased on IbO sole neallgenoa dl any (ndomnilted Party             elders, rules or regulallons of the United Stalea. Ils tonllodos or
            ■In lha display, assembly, sorvteo, repair or Inslaltolion of any          any olher eouniiy Involved h lha Production end Solo al
                                                                                       Mofchandlse; (d) allogadly Infringes any psisnl, tfedonwrti,

 o           Merchandise, In any oaso In whWi the Sonar Wamnlly
             ohligallon sol lorlii in the ptaoeding saiilo/ido Is nol nnforoaobla
             under eppileablo.law and In which any Indoirinlfied Party and
             Salar are tOend lo be liable to a third party with respect to
                                                                                       servka merir, Inxla nanre, Irada diees, oopiilglil, trade sectol,
                                                                                       domiJn riarna, rlghl of pubWly or odiof Itilelleetoel pioporty. tlghl
                                                                                       In any way ralatad to or atloctlng Marehoodlee, or etogedly
             Matehorniso, Ihen Company end Seller shall osefi cenMbdle lo              Involvas any unfair compaliUon; or (a) n! l/ie feia of receipt by
             lha peymenl of any ludgmairt avratded In favor ol such Ihird party        Company, wdl axplia whhln a time pertod dal Is less than lha ,
             fe piopartloii lo die comparallwt degree of oilpablily of the              oppHrebla Industry standard. In the case of iPad and other
             Indomniriad Pdrtlos and SeSet Tfio ebSgallons ol Safer under              oettshabW Weithsndlse. Company right to lejetl and latum or
             this Sootiori It,2 are paletted to herein as die ndomnlly and             hold Moiehsndlso nt Sellei’e oirponts shall, wStiout ItaiUng eurii
             Ceitblbudon Oitllgallons?                                                 right. eideiKt to Horohondlee suppitad to Ccrapsny hoteundor
                                                                                       which wna loluroed by a Company rjislomor for any reason
                        IHSURANC&, Seller shall oblaln and maintain, at Its            enmnig Company to lejeol of ravoSe accaptaee of such
             oxpanre, a policy or polleles ol Conwietclal Ganotal UabSty               Merehadlsa. Company may, at Ils oplta. rioulra Seller to
             Insuisneo covering llabHIIss retaflog io Moiohanflico, Inclotling         replaco any nonconforming Morchendlse or gtani Company a W
             produms and complsiod cparsltons. tollli a broad lorrp vendor's           refund or hill tjedHicollaeUvely, •Relund Credit^. Al lis electloit,
             endoreemsnt nanilng Company ss Iho oddlltonal Insurad, lo                 Company may sctropi nonconforming Morchsndlte, end Seber
             those arnounts and wllh sudi rrompanles as oel forth In the               shall bo liable tor sny redurmd value of such Meiubaodlse of lha
             Vendor OuMo anti conlaining such olher ptovfstoiio eallsladnry            cosi liKUitod by Company lo repair Iho aomo. Acooptanco of
             to Company. All such peBdea shall bo ptlmaiy end non-                     Marrdiandlsa by Company shall nol reSave Seller ol any ol Ils
             conbibuioty and shall provido that liw covotagn Uicreonrlor shidl         woiranly or olhar obllgallono lioreunder, Company may also
             not bo torailiwtod wtthoul at least Ihlrfy (30) days prtor wrltlan        rdiarga to Sailor all dtrorit and IndbeiA coals Ineoired by Company
             iwOcs to Company, Piool of Insgrsiwe ovkieiKlng such eovoraga             as a result of any noncontomiliig Meiohandlso or rlaHvary, or an
             phsll p« psbhjiUod h advance of ,ot concottenl,w!lli (hp.owailton         odmlnlslrallvo -fsa .In po o.gtoonl.ro^jijalily lol8leriio.,gupt!,is»ls...............
     ”   ' 'of the UTC by Seller end upon each policy tenawol dele, Nollher          '“whelhof Of norMercharidlao Is lelectad by Compony [crillemivoly,

 o           epproval o( any of Setlai's insurance pelldoa by Company nor
             Seller lollute lo dlschargn ony of Its dbjgalJons eonlatnsd
             herein Itncludlng, wlllwul Umllslfon, Setlartb failure lo oblate a
                                                                                       >Retom Cosle’l. Aeoeplence by Company of replacement
                                                                                       Morctiaidlsu a fob or parllal rsedlt or refond, or Relum Costa,
                                                                                       shah not relieve Seller of llabllKy for mber deraagei suslshad by
                                                                                       Co,iip(iny as a result of SeWd feSwo to daihier confoiiti'iig
             broad leim vendofs endotsomenl naming Company ss iho
         ' "■oddiliontl Ihaured) sha# njlevw SeUor of ony "ebligallons               ■"Wrobandlsa in a bmdly maniwr or stistog es d toJult of any
             ccmuilned herein, Including, without llmliailen, Seller's Oolenss         olhar breach by Selfcr. Sdior Is responsible to malnlein
             OMgalions, Indaitmlly and ConlribuSon Obfigalkins sol forth               ocouiele, legible booirs, eyelama and records In connocllon wllh
             above, and claims In excess of Sctlor pulley tmlls. If at any             Sollet peiformatiM ol Its oMlgegons lioreunder. Srilfaf egiaos
             hirio Soiter does nafprovldo Company with the ptool of litauisnco         to eonlinvo to mainlain such ouslomary books, systems end
             tegulrsd hatoimdor Of if, In Compeny opinion, such pollelas do            iwofds op to lha second Snnlvorsoty of »* tomiballoii of any
                                                                                       Vondar Agreemenl Upon seven (7) business rfsya? notico to
             furalBli ovidonoo of oecepiabla ooverogo whlitn Sheen (15) dsys           Salto, Company shall have Iho right to audll all books, systsnis
             alter Company so rwililes .SoJer, Company shall have Die right,           end rettoids of Seller In order to verify reports, slatemonis and
             In addiaen lo Ils rights under SocUon 14 below, to w.1hhold               Involeos issosd by Sailor In rolabon to Ssllsi parformonco of
              meWng sny Inetslliiiant payment or advaneo in raspsol of any             any Vendor Agreement, Any such audit shall bo condticlod
              company monolary obhgafone vrhicfi may be ootslanding                    duitog noimal business houiswilhoul unteosonsbio burden on
              under any Vendor Agrsaraonl unlll evtdenee of acosplablo                 Sellar businssa by Ihs Company oitporalo htetnal audll
             coverage Is piovidad.

             art, Iff                                                   7aoe65«f8iii»to,Lic




                                                                                                                                                                                         1

                                                                                                                                                                      MVP 000006
Case 3:13-cv-00257-JAM Document 305-13 Filed 10/11/18 Page 8 of 11




                                                                                                                                             HfawrtJ

          pofsoniral or by an aiKillor of nallonaly foeognlaecl stonding          mwstay oWIgsttwis to Ssllcr, If any, utidor oacJi appCcabla
          Salectod t>y Iho Conipwy,                                               Varfor AawomMi uwS U» y mbsfao Is liBsi) or nocoswiy quoin
                                                                                  tHcomos avalatila.
           14.       CAHCEIXATIOM AMD TERHIKATION. Compiny
          Shall haira lha ilotil lo Immoillslely cancel cr lemilnala «ny          15,       RKCOUPHEtfr AMD SETRJPF, Compony and Sellar
          Vendor Agrearrient for any Motcliancllse or any fait of                acknowtedga and agree Ihel Company monotoiy obllgaltens to
          Company oblgatons umfer auch Vendoy Agteomcnl Of cancel                Sellar under lha Vendor Agreemento shM at SB ttmos be r»l of
          Of iwminale all or any outslanding Puicltesa Orders for                all Rstend Gredlle, Relutti Caste, Oefsnse Oblgollons, IndsmnPy
          fifetcfisndlae undof such Vendor Acieemew If: (a) Company              and Cordifoutloh OHgellone end other ntonertary obllgolterte
          reasonay beltoyoa that seller does nU have Herotiandlaa                owing by Sota to Ctonpaiy under any Vandor Agreamant Of
          whldi conloiihs to iho tetres of (ho Vendor AgroBtiioltl twd Is        oStorwiSd (coJoclivoly, ■Soflarte Monetary ObllgailoiB') and ariy
          toady for sblpmenl In Itie specUod qusnlittoa and on Ihe dellcery      Inslatantptbmiant or advance mode by Contpany to Seller W
          doies specified; (b) It Is pJsged Ihai Herdwridlse Wdnoes any          respect ol any Vandor Agrootnenl while any Sailer’s Moneiay
          patoni, irademark, sonfoe matk, (rads name, Irada dress,               OblJonllona are oirlstondlng shall, bo deemed to be an
          copyr^ Irade secret, domoln riame, tisbl ot puWldly or oilier          overpsymsnt to Sailer to Ihe eirient ol such oulitondlng SeJeds
          Intetlectoal property itphl; (o) II to ailegsd tot Motchandlse was     Monetary OWIgaltais and shall be subloct lo recoupment end ot

 o        maiwtscluh^ or su^lod to Company In viotcllon ot sny
         appileabis federal, stole or local Icyis, reguIaHons. oidinonces ot
         admlnlstrallvo orders or njlos ot tlw Unlled Stoles, Hs lonHortae
                                                                                 setoff by Company. Wiihuut llrnlUng the foregoing, Compeny
                                                                                 shall liavo lha tlghi, al aB limes, to deduct sny aellot’s Monebty
                                                                                 Obligslions trote any ambunle erwed to S^t by Company
          Of any oounliylnvolysd In Produclton and Sate olMstcltondlso or        (Irtespeollyo of whether i»y such amounl Is owed to Sailer by
         In ylofeOon of any Vandcf Ajtoetncnl; (d) Seitef toluws to fomisli      KmoA Seers or any afPllate IheteoQ, and to pay otdy Ihe net sum
         approptiale giiorantjei to proteot Company os tuny bo tatpioelsd        duo, K any. Any Sellei's Hcnstoiy Obligallone Slid remain
         by Oompeny pursoant lo Saotloo B,4 shoyo; (a) Ssllar tails to           Qulslsndlng after any exercise by Company ot Its rccolipmenl
         molnlaln Oia fnautanco requliwl hereunder, tolls to nemo                and/or sototl rtghte shall be paid by Soller promplly upon
         Company as an additicnel Insured, or tolls to prodaco svideiico         doiiwid by Company. ForUiepuipoaeotCoinpeny exoroboot
          fteteefi (I) Salter bbeeraes ihe sub|oc( of s voluntary or             lha light of tocdupmonl and/or setoff only, any raw matortals,'
         Irryotuntory case under too Fedatal Baatouptoy Coda ot similar          oomponents end parts supplied by Seller to Oompany for use In
         slate ot federal Insolvonsy laws; any onxPlw ot Sailor                  Herohandise, il eppllcabla, ehsJ bo doomed, to be supptid to
         commences en setion lo onbnre or fometose upon e lion or                Company pursuonl to a Purchase Order,
         securth’ Inlorest to pteperfy of Sailor; or any property ol Seller
         passos Into Iho hands ot a cradilor of SeUer, recotoer, or              1S,       CONFIBEHTIAUrY,
         asslpnee lor (ho benelil of credltora, becomee lha subjecl of a                                                                                         I
         tevyfortaxss.ortasaOsfya ludflmoni, or olhewlse to sllaclied            16,1                                   All
         tor Ihe beiiefll ol a creditor of SeUet; (g) Sellar ceases Iho          herelnalier deHned) fa lha sole and exMusIva piopeity ol‘
         inanufoclutB or assembly o! Morchandlca or hetossaiy                    Compeny, Solar shall not to apy manrw use, reproduce or
                                                                                                                                                                        1
         compotianls teoorpofaled hto Merchandto, or announcas tis               disclose, difeclly of imUraclly, to any Ihiid party al any time any
         inlatiUoe to do so prior to lulliline all outeUndlnp Putchare           Ptppitelary Infomtalion, except In connection wllh Salto’s
         Orders, ojr olhpiydsa becomee unebte Iw.epy rpasph to.lkpely            pe(fo.n5!atjppjipslei:g,y.on.?9.r.A5rdam,atit. seller agrepq onq shgll,
         tuinTt otoelarKllng Purebssa Orders; (h) Soils'convnlls a rpalarial     riot ptovids’ oKess to Company Preprletaiy toformsgon except

 o       breach pf any Vendor Apreemonl rdallnsi lo such Marcfiandlse;
         (1) a Chaige ot control oocure witb respset to Sallee (1) seller
         changes the tooallon ot matiulacfure er.crsambly ol Merohandlso
                                                                                 on a strict need to know basis to ttopnociten with Iho performance
                                                                                 of Us obBgatloiis hereunder. Upon domsnd by Compeny, SMer
                                                                                 ohaS doBver to Company Immediately al malarlab conialning
                                                                                 Ptoprtoiaty Infotmellon to Selterts possession (wheiher prowred
         vrtihoul Ihe prior written consent ol Compmy; (k) oencollcilop or
         faniilnelldn'to plhefwSepanillled by lhalICC or oilier appltcabto       by CompahyoF^ellei), ' roprlelery Intormallonymsahs':(s) al
         law; (I) Company reasonably bePsvas tet Mschandlse or Seller            InfoinsDon reteltog to Company salts, ptiemg, cost Invenlcry,
         to eneumbsod by a tnatortol advareo oonsumar percepllon; (m)            oporstlops, plans and progrems; fb) sb trade secrete ol
         Sailer dolcuUs under w bteaolies atiy oMr aarecmonl wllh                Oompany, Including any end eB customer ilela, ooslcsnat survey
         Oompany which delaull ot breach would enlllo Company to                 responses and any other InlotTOalton concerning any ■'
         lerailnate Diet olbof agreemcnl; ct (n) Seller engages In any           Company orsloowra; (o) any Spedlicallon fumishod by
         odmlndl acilvlly, fraud, threotans public haalih or harm to             Company: (d) psient appUcallons, and ollrer embodimonis.cf
         Company, ils afllllalaa, Itademarks cr oommercial fepulallo.i, or       Cempooy Inlangible property; end (a) any other Wormatton teal
         Is llsiad by the U,S, Ooventmont on ohy U,a. Govetnmeci walch           18 not publicly available end te designalsd by Company os
         llsto. Including, among olhers, lha US. Office ol Fotalgh Aesols        Rropitefatylnformalfon. WiSiout llroll/ng Ihetotegtitog, ijsllerwill        ■




         Oonbol saouilly wclcft llsls. For any Imported Marohondlse which        not dlacloso (ho existence or terms ot any Vaidor ABraomonl or
         to sublcvi to a cusloma embargo or guola tasltlcllon, Company           any elhar InloimsSon regarding Salter supply ol Morohandlse to
         may cancel ot termlneto any Purohase Order or delay any                 Company In any advstlising. pnomollonal or ealos aclMty or
         Instalimont payment or gdvanco Ih raspoot ot Company                    publlc'ity rtlaase or olhor publlo communteaitoti unless Oompany

         RWel.tf                                                   ? »0S$€m8raKb, LLC                                                  Pa9S7of10




                                                                                                                                                           MVP 000007
Case 3:13-cv-00257-JAM Document 305-13 Filed 10/11/18 Page 9 of 11




           glvaa lls prior wiltlon consent to such adfon and sppiovas any          CgiTtp«tij recwipniBnlj, ostoSSi dslms anJ itafsnssj awl all
           prase talease or other pubHotly melaifals pilor lo Ibeh                 ol Uia tsnu and condlaonj wnlahad howln. and 5oil« dioH
           dissemination. To ibe axionimat Solterixovlcloa anymtatnallon           nolKy an/ sadi factor, assiBnae, jaouied orsdiior or pladjea of
           ooacernlng Company oustomete, sellar musi Implomanl                     suoh fact Company ahall toys no oujailon (o mate poyraanla
           appropriate maeaures daslgnad to ensuns 'to sacuiily and                lo ait/ona oltiar Uisn Salter wilesa and until Sallon (a) notlBo*
          confldonllalliy of such cusfomet hformallon, proteef agetnet any         Company In wrlftiB ol to aasljnffianl of audt Irwtallniinit
          anllclpated ibreals or haaatds to the sacirty or Integilly of suob       payments or adwntos along ynlti 1I14 ncnto end address of the
          inlormaifon and protect egafnsi unauisotod aocosa oi uee of              person lo wliom auclr InatallmEnl paymeiils or advaniss atiould
          such hlbiinatloti Ibal oouW reegli In substanlal harm or                 be seal; (b) obtains a oeparats Company aooounls payable
          Inoaiwonience to any. such Company cuslotner, company                    nuniber for audt totellmanl pa/menis or adnnoas: and W uses
          mates no wattonly as to the aocuracy or complaleness of any              suoh accodnts payable number on every Invoico Dial Company
          Proprfelaiy InfotmaUon, and has no Sablllly lo Salter rasullng           la 10 pay dteilly 10 Ibe tbird parly, Sater retains raSponsWy
          from Iho ptovisloit, oonleitls or Usa ol Proprfawty IntormaUon,          lor a» sllapadiy reMnacled intWImenl paymonls or advances
                                                                                   mat lesull. (torn Setleys lalto to ooroply will) Iba ternts and
          19.i!       Compnigr Aorftxa. If Sailer Is given pocass, whettnr         oondlSonsiietool,

 o        on-sllo or ihmugh remola faoHas, to any Company or Company
          afflllsle compular or oieotrcntc dale slorago syslem in order tor
          SaHer lo potibiin he obligations under any Vendor AgreomonI,
          than Seller shell linfil eudt access end usa solely on s sMc! neod
                                                                                   iy,2      SbvarabitllY. If any provlalon of any Vendor AareeriKmt
                                                                                   «Ihia UTC IS held to be Invelkf. lUagsluiwilorcesWe by a
                                                                                   court of eoippetenl Jurtsdiallcn, Uian soob provision shall ba
          to scoose basis to perfoim suoh obligations end shall net        t       dooniad modiffod to Die oidani naeesse^ to maita suoh prevlsloii
          to aooesa or revstsa englnBer eiij oompular syslsin, el                  otforceeife by such court, and the invalidity In whole orln pail ol
          nie., software or otfior olechonlo aeivlsas othar than Uioso             any portion of euoh Voniior Agreemaot or this UTC shall not
                                                                                   impair or aSecI the valldliy or atdotoeabllily of Itia remaining
          A^tnenl. 8e8er ahall Bmll auch aocass to those of Its                    provfsions olsuch Vendor Agreement or this UTC.
          personnel who rwed to have such eocssa In oonnecllon with such
          Vender Agreamenb shell ixMse Company Inwitfng of Ibe nama                 17,3       Ciimiilarrre Rfohls. Alt tights ond remadlBS under Uia
          of earii such peisonnol who will ba granted sueh aooesa, and              Vomlof Agreeipenls are oomulaBve, aiid the exorcise of any right
          shall strictly foltow all of Compeny security rules and                   or remedy herein provided shal be wlfhout prefudlce (0 the right
        ■ praceduroe tor usa of Company atectronlc tesouicaS. AH user             ^ to exateto any olher tlghl or remedy ptovWod tot herein or at law
          Idenlilloatton numbara and passwords dtsdosed to Seller and any         ' or in apully.
          Momi^it ttotalned by Salter as a rasull of SaSer access to,
          and use of. Company computer and aleclranlc storage systems              17.4      Suaisaf, The provisions of SecUons 8,10,11 and 18
          shall ba deamad to ba, and shaO ba trestod as, Prrhifialary              of this UTC shaS survlTO Ilia axptraUon, cancellallon or
          InfonraalloiT. Bellar shell cooperate tdlb Company tn tha                lerminetlon of any Vendor AgiMraenI,
          Investgallon of any apperant unauthorized access by Seller to
          Company compular or etoclronlo data storaga sysiama or                    17,5                        Tha Vendor Agraemenls end lha UTC
          uiieuthofeed release "of Pioprialaiy InfomtaiJon by Setlsr.              shall ba consbued and enbroed In acoordanoo wilh 610 Woinal
          fUfther, Seller shag Rrpmpjy;       PStnEaiy plonyactbalor               Igvya of fhp Slate of UTtitgls ynlhoul.regardjgjte.oonffiid.ot lew
          suspected ooauthorfzed occeas ^for dfsclasure.                           piinolpfee,’ Seller and Company expirmsly agree that too righto

 o        17.
          17,1
                    HISCetlAHEDUS.
                    tolgiVllpgUiy..Sa»llll Alt Purchase Drdata end otter
                                                                                   and (toBgotona of toe partios hetelo pndar.lWs.UTB and each
                                                                                   and ovary Vendor Agreement shall not be govamod by tha
                                                                                   ptovlslons of toe United Hallow ConvenOoit on Conirsels tor too
                                                                                   IntornaUanal S^a of Goode.
                                                                                                                                                                       1


         Vendor AgreetnebiS 'aw persona) to Sailer and SaJar shad nol
         assign (by contract, operallon of law or otoetwlsa) Ha rigMs ar           17.8     pisptile RcsoluHon for lnteme»on3l
                                                                                                                                                                       I
         obllgaltone under any Vendor AgreaipaiH w SWl a securily                  to Inlmallona^-faml unite              '^yifdMies’aS’
         Inlerest to or ptedge as odllalaral any hleiest herein or therein,
         except'wlUi Company prior written Miieeni, and toe failure of             out Ol or roleHng tofto Vendor Agipemenls and toe UTC, or too
         Sellarto obteh Company prioiwritlen oonsent shall render eny              bressh thareof, will be tesolvedl (1) first, by itundaloiy
         such altdmpl to assign or grant e easurlty Interest cr Hon tn Its         roadlallon puisuani to the rules and pracedgria of JAMS, Ino. In .
         rights or oWIgstlboi void and of no Ibroe and olfocli provided,           Chjoego, HJnols and, Ifmedlollon la nol successful, (2) then, by
         however, tost Sellar may assign lls righl to rooteve Itislallmanl         Unal and bftdlng srbItraUen putsuan! to toe tvles and praocduiea
         payments or advances from .                  lo respaat of any            of JAMS, liio, lit CJilcago, lllnola. The partiea hetoto agtoa ihal»
         monoiary obHgetlons of Company to Sailor under any Vendor                 a dispute continues iinresoluad tor thirty (30) days, either party
         Agtoomanlj s«b|ocl lo too (errao and condlllona oonlalned                 ihaB ba anlHIed to requea! roedlelten whliS she# begin no later
         herein. Any faofor or parmllted esaignaa, aaeured crad'dor or             ihan thirty (M) days Irtnt toe date of suoh request. Tha parties                    !
         ptedgae of seltof shall acrfulre suoh Interest subject to all of          egroe lo ong^a it good falto efforts to reach rosolulton during

         R«. i.(r                                                  ? dboa Sears BrwohUO                                               PapeaefUl
                                                                                                                                                                       I




                                                                                                                                                          MVP 000008
    Case 3:13-cv-00257-JAM Document 305-13 Filed 10/11/18 Page 10 of 11




i




              Ifw coutsii of su* ramdallon. tl mediation Mj, eWisf patfy may             bo consIruKl In accontanco wliti i)iO United Stetoa Fdistjn
              Invtiedlalolj tsnuoal bSidlng oiblltaljoit. Tlw padloa aflwa to            Sbvorelgn tarnunmBa Act of 1S75,
              solocf a panel ol (tires (3) arbitraloia and ogiea tbat ths oBtolai
              faoaiioiio Of Ills aiUWon Shan ba Il» EnaHsti Iwsiwga.                     Under Itte Vendor Agroomenta arsd tWa UTU, wfietber filed In Ike
              JUi^mont may ba rendered on any arbSiaflon award ki any coUrl              Poopis ftepiibJo of China or Uie United Slafea ot Aitierlce,
              of ampelenl ludadtotion. The paHlsa hareto ajraa inat Iha                  Seller anprersly oonsonls gonaralbr h respaot of any son, ooHon
              UnHod Slataa Olalitet Couil tor Die Norihem Oisirfct of Hllnofs            or ptofoadlnge etteing out ol or In conneotlon »«n too Vendor
              sbad eonatiluto a oi^ of compalanf lurtodldinn and that sych               Agreeraonb or tote UTC and obligation* ifiow ond here ondar to
              coLuf poasoawa ftirtodlcllon ;aiid vamio (and Is a eonvonlant              Ite giving of any eucti tsEaf, or die Issoanw ol any prooaas ta
              vanuo) over any such arbllratlon award or any Issuas relaJno to            tonnecOon with any soch euH, action or precaeditiga liwtoding,
              auch ntadlalfon or arWPallon wfilon are propody wlUiln fia                 witlBul toltallon, the making, entotcemeni or sxecuSlon against
              purview of oourts, as opposed to JAMS, Ino., Ufa modlator or               any property wlialsosver (IttespecUve of Ha oso of Intended use)
              atbtltatoi(s), Sollw welvos af obfocttona to lorisdtoSon and               of any crdar or iudgmenl (ha! may ba made or given to such
              venue aatierelnetatnd,
                                                                                         M of Iha obllgalions expressed (o be aaaumod by lha SaHet

     o
              17,y          Plaptilj Rosoturion fy Iniamaltonaf.Seneradamilttalllll
                                                                               Any       imdw the Vondor Agreornants and ihls UTC are legal, valid and
               dlspirta otfaing out of or to connecitoi) wllh any Vendor                 blndlog as obllgalions of Iho Sellor end arty and all of lla
               Agroeinoflls or this UTC, or ttio broach lharaof, shall bo tosolvod;      ownoraWp Wstesla, onforcoable to aoootdatiea with Iheli
               (1) treb by mandatory medtatton porsusnl to the tolea and                 respaoilw larms.
               procedures of the China Inlamaitanal Economto and Ttado
               Arbllration Commission ( lETAO? located In Shanahan or                    17.3      inxmerivn Rolfct It Is ovpioasly agtood lhai a malerid
               Stieiigbst and, If medlallon Is not auccesslol, (2) them, by (laal        breach of SeofiotiB 6, 10 nid 16 of Inis UTC win cause
                             0 orbltreiinft purapant to Iha lotos and proesdutes of      ItraparaWa hnriti to lha non-braoditng party and that a tamady at
               and                                                                                                                                                          i
               CIBTAC. nia patiJas hereto agrea (hid If a dteputa contlrmos              law would ba inadequate. Theroforo, In addllioit to any and all
               unresolved for thirty (30) days, oilhar party atinll be endUad to         lemedlos evaltoWa at tow, too rxm-breaohing party shall bo
               regueil mediation which shall begin no lator than thirty (30) days        onOllad to aaok lh)rmcllve raBaf against bha breaching party In too
               liom Iha dale of such roguesh Tha parties ogroo to engage to              avont ot anythroalonad or aduitl vldallond such sroeikma cflhls
               good faith ofloils to reach resotodort daring Iha coarse of surto         UTC.
               modlalion. If medlatfon falls, ellhar party mSy toimedtolely
               raguMt binding abllrallon through and sUbmIltod to CIBAC
               which shall ba condoctod in orxxiidanoo with CIETAC                       (SISNATURSPACEFabtOWS)
               aibHrallw lulo* than to otfeef at Iha llino of applying for
               aibitrallon. Tha parties sliall salad a pansi of ihtae. (3)
                arbltial(!i* trndat Iha appOeablo CIETAC rules, Tha olltotol
               language of any medlailors or erbHrailon conducted heieunJer
               shall bo Ihe ErJillsh languago. The abllntf award la Itotrl and
             .,btodtog.upi!rit5lh,p.art)o?. Judgtn.an! ipay he petid,8p,dmMir ...
               ojbilralbn award In arty court of compalenl (urisdlcfon, Tha

     o         portJea hereto agree lhai the U.tltod Stales Otslrltt Court tor Ihe
               Northern olstrW clllltoolsshall bo one such court of competont
                                                                             v«nu9
               judsdldton and that attch court posrressea luilsdletton and.......
               (and la a oonvanlant venue) ovei any such arbltraiion awaid or
               any tesuas relaltog to sooh madlnllw or erbilfeWn viWclr are
               property wilhln lha potviaw ot oourto, aa opposed to CIETAC, Iho
               madloKrototbJtratoija),

              to the extant that Seller may to any [oiterllollon dalm (ot itscH or
              Ua a»5ds Immunity from auB, oxecoton, aftachmetil (wheftar In
              aid of oxacullon, before judgmani or olhorwisa) or <"
              process and to lha extent lhai In any stsh juisdlcSito Ih^ may
              bo stbSrolcd to llseS or to sssste such Immunity (whothw or not
              oialmed). lha So«er agtesa not to ctalm and walvas such
              toirnunlty to lha futesl extent peraiKted by Iho laws of lha
              joveming JurtsdWIon tntorrdtog, to partiouler, that In any
              ptocoedlngs flM or taken In too United Stales ot Araortca lha


                                                                         ? 2055 Sew Bran*, IW                                                         10
              Rw.l.tr




                                                                                                                                                               MVP 000009
    Case 3:13-cv-00257-JAM Document 305-13 Filed 10/11/18 Page 11 of 11




                                                                                                                                                                   i

              IN VntNESS WHEREOl', 8ellef mi Conipany have Mch Moswl Ma UTC » bs sxeortoii byZl'^"
              (fato wbtten below and such exotwllbn ovldanoos csch paily'i aocepisnee of and ajieatnonl wllb (be letms end condHIow eel fwUi bendn.                i
                                                                                                                                                                   I
              Doled; » MAY ?n07
              COMPAWr                                                                  SELLER                                                                      !
              Byi Sears Nobdlngs Management CoryioraUon,                                MVP (H.K.) INDUSTRIES.LTD,
                                                                                                         ilNtSir

              By;
                               ,, WCJ: HARRISON
                               VICE PJR.gS!I.DBN:T—                                    By:
                                                                                                       /Ii                                                         !
I                                                                                                                              n
              Flint Name:                                                             Flint Name:         aoNiteoN
              Title;                                                                   Title;              SSNIOR MANAGER
                                                                                                          -■»>«& smift wiJfflTiSTf
      o

                                                                                                                                                                   I




                                                                                                                                                                   (

      \D
                                                                                                                                                                   i


                                                                                                                                                                   !




              Hw.lir                                                 7 2»9S€W0«nJ?.aC




                                                                                                                                                                       !

                                                                                                                                                      MVP 000010
